DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Felix Fischer on 12/16/2021 and 2/2/2022.
The application has been amended as follows: 
In claim 4, line 3, delete “the switch” and replace with --the rotating switch--.
In claim 4, line 2, delete “a wrist magnet” and replace with --the magnetic metal disc--.
In claim 4, line 2, delete “the second” and replace with --the mating engagement--.
In claim 4, line 4, delete “the wrist magnet” and replace with --the magnetic metal disc--.
In claim 4, line 5, delete “first magnetic element” and replace with --disc magnet--.
	In independent claim 5, line 4, delete “to be positioned” and replace with --adapted to be positioned.
	In independent claim 5, line 7, delete “in formed plastic” and replace with --therein and--.
	In independent claim 5, line 16, delete “supports” and replace with --adapted to support--.

	In claim 6, line 4, delete “extending” and replace with --extends--.
	In claim 6, line 4, delete “pliable wrist” and replace with --the pliable wrist--.
	In claim 6, line 5, delete “configured to around” and replace with --adapted to surround--.
	In claim 8, line 4, delete “spade element” and replace with --bendable spade element--.
	In claim 10, line 3, delete “the spade” and replace with --the bendable spade--.
	In claim 11, line 1, delete “spade element” and replace with --bendable spade element--.
	In claim 11, line 2, delete “to wrap” and replace with --and adapted to wrap--.
	In claim 11, line 2, delete “92 forming” and replace with --forming--.
	In claim 11, line 3, delete “engaging” and replace with --adapted to engage--.
	In claim 12, line 3, delete “configured to” and replace with --adapted to--.
	In claim 12, line 6, delete “uninured arm” and replace with --uninjured arm.
	In claim 12, line 6, delete “encircling” and replace with --and adapted to encircle--.
	In claim 12, line 9, delete “encircling” and replace with --and adapted to encircle--.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786